07/14/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0253



                                 No. DA 21-0253


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

KENT ALLEN TICHENOR,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including August 20, 2022, within which to prepare, file, and serve its

response brief.




BG                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              July 14 2022